DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I, claims 1-6, 8-16 and 18-20, without traverse in the Applicant’s response on 11/06/2021 is acknowledged.
In this Office Action, claims 1-6, 8-16 and 18-20 are examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Toi et al., (hereinafter Toi), U.S. Patent Application Publication 2003/0071704, in view of Sim et al., (hereinafter Sim), U.S. Patent Application Publication 2017/0294261.
Regarding Claim 1, Toi teaches, a common mode choke coil (Fig. 1) comprising: 
a core (1); 
a first wire (first wire 3) and a second wire (second wire 3) wound around the core; 
a first electrode part (2) and a second electrode part (2) disposed on the core and connected to the first wire; and 
a third electrode part (2) and a fourth electrode part (2) disposed on the core and connected to the second wire, wherein 
the common mode choke coil has a self-resonance frequency of 700 MHz or more (1000 MHz, Fig. 6), and...  (Toi: Figs. 1-6, para. [0032], [0034]). 
Toi does not explicitly teach, a common mode inductance of 300 nH or less in a frequency band of 1 MHz or less.
However, Sim teaches (Fig. 5), a common mode inductance of 300 nH or less (“18 nH” Table 1, [0052]) in a frequency band of 1 MHz or less (Fig. 5, teaches “attenuation or less in a region (or band) from 0.7 GHz to 2.8 GHz, thereby improving low frequency attenuation characteristics” [0057]).  (Sim: Fig. 5, para. [0057], Table 1). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the common mode inductance of Toi to include the inductance of Sim, the motivation being that “attenuation or less in a region (or band) from 0.7 GHz to 2.8 GHz, thereby improving low frequency attenuation characteristics” [0057]).  (Sim: Fig. 5, para. [0057]).  Although, Sim’s Fig. 5 does not explicitly show “a frequency band of 1 MHz or less”, it would be obvious since a person of ordinary skill would appreciate the inductance in the frequency ranges of 1 MHz or less would be constant given Sim’s disclosed inductance of 18 nH, and the lower range values of Fig. 5.  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 2, the combination of Toi in view of Sim further teaches, wherein a common mode impedance is 180 ohms or more in a frequency band of 700 MHz or more (Toi: about 1000 MHz, Fig. 6).  (Toi: Figs. 1-6, para. [0064]).
Regarding Claim 3, the combination of Toi in view of Sim further teaches, wherein the self- resonance frequency is near any one frequency of 700 MHz, 800 MHz, (Toi: Figs. 1-6, para. [0064]).
Regarding Claim 4, the combination of Toi in view of Sim further teaches, wherein a number of turns of each of the first and second wires is from one to five (Toi: “about 3 to 10 turns” [0034]).  (Toi: Figs. 1-6, para. [0034]).
Regarding Claim 11, the combination of Toi in view of Sim further teaches, wherein the self- resonance frequency is near any one frequency of 700 MHz, 800 MHz, 900 MHz, 1.5 GHz, 1.7 GHz, 2.0 GHz, 2.4 GHz (about 1000 MHz, Fig. 6 discloses this claim).  (Toi: Figs. 1-6, para. [0064]).
Regarding Claim 12, the combination of Toi in view of Sim further teaches, wherein a number of turns of each of the first and second wires is from one to five (Toi: “about 3 to 10 turns” [0034]).  (Toi: Figs. 1-6, para. [0034]).
Regarding Claim 13, the combination of Toi in view of Sim further teaches, wherein a number of turns of each of the first and second wires is from one to five (Toi: “about 3 to 10 turns” [0034]).  (Toi: Figs. 1-6, para. [0034]).

Claims 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Toi, in view of Sim, and further in view of Chang et al., (hereinafter Chang), U.S. Patent Application Publication 2013/0076474.
Regarding Claim 5, the combination of Toi in view of Sim teaches, a common mode choke coil (Fig. 6) with a peak at about 1000 MHz.  (Toi: Fig. 6, para. [0062]).

However, Chang teaches (Fig. 11), wherein regarding a common mode impedance, a half-value width of a peak value (about 0.2 GHz) at the self-resonance frequency is 100 MHz or less.  (Chang: Fig. 11, para. [0119]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the half-value width of a peak value of the combination of Toi in view of Sim to include the half-value width of a peak value of Chang, the motivation being to provide a “higher impedance, and…a wider rejection bandwidth at the same impedance level” [0119]).  (Chang: Fig. 5, para. [0119]).  Therefore, the limitations of Claim 5 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claims 14 and 15, similarly as claim 5, the combination of Toi in view of Sim and further in view of Chang further teaches (Fig. 11), wherein regarding a common mode impedance, a half-value width of a peak value (about 0.2 GHz) at the self-resonance frequency is 100 MHz or less, the motivation being to provide a “higher impedance, and…a wider rejection bandwidth at the same impedance level” [0119]).  (Chang: Fig. 11, para. [0119]).

Claims 6, 8, 9, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Toi, in view of Sim, and further in view of Kaneko et al., (hereinafter Kaneko), U.S. Patent 5,719,547.
Regarding Claim 6, the combination of Toi in view of Sim teaches, a common mode choke coil (Fig. 1) with two electrode on each flange.  (Toi: Fig. 1, para. [0035]).
The combination of Toi in view of Sim does not explicitly teach, wherein: the core has a first flange portion and a second flange portion disposed at a first end and a second end, and a winding core portion connecting the first flange portion and the second flange portion, the first and second wires are wound around the winding core portion, and the first electrode part, the second electrode part, the third electrode part, and the fourth electrode part are disposed on the first flange portion.
However, Kaneko teaches (Fig. 4), wherein: the core (1) has a first flange portion (4) and a second flange portion (3) disposed at a first end and a second end, and a winding core portion connecting the first flange portion and the second flange portion, the first and second wires are wound around the winding core portion, and the first electrode part, the second electrode part, the third electrode part, and the fourth electrode part (electrodes 5-8) are disposed on the first flange portion (4).  (Kaneko: Fig. 4, col. 3, lines 5-15). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the core of the combination of Toi in view of Sim to include the core of Kaneko, the motivation being to “therefore [shorten] the time required for the winding of the wires. Further, automation of the bifilar winding is possible, and the transformer is suited for mass production” col. 1, lines 35-38).  (Kaneko: Fig. 4, col. 1, lines 35-38).  Therefore, the limitations of Claim 6 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 8, the combination of Toi in view of Sim and further in view of Kaneko further teaches (Kaneko: Fig. 4), wherein the common mode choke coil has a rated current of 1 A or more, since it would be obvious that the similar structure of Kaneko would be capable of a rating of 1A or more, because at least the wire diameter is 0.1 mm, the motivation being to provide “a large coefficient of coupling between a primary coil and a secondary coil” col. 1, lines 19-21).  (Kaneko: Figs. 4, col. 1, lines 19-21, col. 2, lines 5-15).
Regarding Claim 9, the combination of Toi in view of Sim and further in view of Kaneko further teaches (Kaneko: Fig. 4), wherein the first and second wires each have a diameter of 100 um or more (Kaneko: 0.1 mm), the motivation being to provide “a large coefficient of coupling between a primary coil and a secondary coil” col. 1, lines 19-21).  (Kaneko: Figs. 4, col. 1, lines 19-21, col. 2, lines 51-55).
Regarding Claim 16, similarly as claim 6, the combination of Toi in view of Sim and further in view of Kaneko further teaches (Fig. 4), wherein: the core (1) has a first flange portion (4) and a second flange portion (3) disposed at a first end and a second end, and a winding core portion connecting the first flange portion and the second flange portion, the first and second wires are wound around the winding core portion, and the first electrode part, the second electrode part, the third electrode part, and the fourth electrode part (electrodes 5-8) are disposed on the first flange portion (4), the motivation being to “therefore [shorten] the time required for the winding of the wires. Further, automation of the bifilar winding is possible, and the transformer is suited for mass production” col. 1, lines 35-38).  (Kaneko: Figs. 4, col. 1, lines 35-38, col. 3, lines 5-15).
Regarding Claim 18, the combination of Toi in view of Sim and further in view of Kaneko further teaches (Kaneko: Fig. 4), wherein the common mode choke coil has a rated current of 1 A or more, since it would be obvious that the similar structure of Kaneko would be capable of a rating of 1A or more, because at least the wire diameter is 0.1 mm, the motivation being to provide “a large coefficient of coupling between a primary coil and a secondary coil” col. 1, lines 19-21).  (Kaneko: Figs. 4, col. 1, lines 19-21, col. 2, lines 5-15).
Regarding Claim 19, the combination of Toi in view of Sim and further in view of Kaneko further teaches (Kaneko: Fig. 4), wherein the first and second wires each have a diameter of 100 um or more (Kaneko: 0.1 mm), the motivation being to provide “a large coefficient of coupling between a primary coil and a secondary coil” col. 1, lines 19-21).  (Kaneko: Figs. 4, col. 1, lines 19-21, col. 2, lines 51-55).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lestoquoy, U.S. Patent Application 2018/0040416, in view Toi, and further in view of Sim.
Regarding Claim 10 and similarly claim 20, Lestoquoy teaches, a wireless charging circuit (Fig. 2) comprising: an inverter (202); an LC resonant circuit (210, 212) including a coil and a capacitor; and the common mode filter (218) connected between the inverter and the LC resonant circuit.  (Lestoquoy: Fig. 1-2, para. [0030], [0033]).
Lestoquoy does not explicitly teach the common mode choke coil according to claim 1.
(Toi: Figs. 1-6, para. [0032], [0034]), (Sim: Figs. 5, para. [0057], Table 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the wireless charging circuit of Lestoquoy to include the common mode choke coil of the combination of Toi in view of Sim, the motivation being to provide “a common-mode choke coil which is capable of achieving a desired impedance value while having a small amount of deviation of the impedance value” col. 1, para. [0011]).  (Toi: Figs. 1-6, para. [0011]).  Therefore, the limitations of Claim 10 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MALCOLM BARNES/
Examiner, Art Unit 2837
02/22/2021

/ELVIN G ENAD/            Supervisory Patent Examiner, Art Unit 2837